 



Exhibit 10.7(i)
(TRM LOGO) [w20539w2053900.gif]
EMPLOYMENT AGREEMENT
     THIS AGREEMENT, made this 3rd day of May 2006, by and between TRM
Corporation., an Oregon corporation (hereinafter called “Company”), and Jeffrey
F. Brotman, an individual residing in Pennsylvania (hereinafter called
“Executive”).
W I T N E S S E T H:
     Company wishes to continue to employ Executive and Executive wishes to
continue to be in the employ of Company on the terms and conditions contained in
this Agreement.
     WHEREAS, due to Company’s desire to continue to employ Executive as
President and Chief Executive Officer and to gain the protections and benefits
contained in this Employment Agreement, Company and Executive agree to the
covenants and restrictions contained herein;
     WHEREAS, due to Executive’s desire to continue to serve as President and
Chief Executive Officer and the protections and new and expanded benefits
contained in this Employment Agreement (“Agreement”), Executive agrees to the
covenants and restrictions contained herein;
     NOW, THEREFORE, in consideration of the facts, mutual promises and
covenants contained herein and intending to be legally bound hereby, Company and
Executive agree as follows:
     1. Definitions. As used herein, the following terms shall have the meanings
set forth below unless the context otherwise requires.
          “Affiliate” shall mean a person or entity who or which (i) with
respect to any entity, directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such entity; or (ii) with respect to Executive, is a parent, spouse, child or
issue of Executive, including persons in an adopted or step relationship.
          “Annual Bonus” shall mean the bonus payment(s) available to Executive
at the sole discretion of the majority of the Board of Directors or the
Compensation Committee, as set forth in Section 5(b), as such amount may be
adjusted from time to time.
          “Base Salary” shall mean the annual rate of compensation set forth in
Section 5(a), as such amount may be adjusted from time to time.
          “Board” shall mean the Board of Directors of Company.
          “Business” shall mean the business conducted by Company or any
Subsidiary or corporate parent thereof or entity sharing a common corporate
parent with the Company on the date of execution of this Agreement, including
business activities in developmental stages,

Page 1 of 16



--------------------------------------------------------------------------------



 



business activities which may be developed by the Company, or by any Subsidiary
or corporate parent thereof or entity sharing a common corporate parent with the
Company, during the period of Executive’s employment by Company, and all other
business activities which flow from a reasonable expansion of any of the
foregoing during Executive’s employment with the Company and about which
Executive had or has constructive or actual knowledge.
          “Cause” shall include any one or more of the following:
          (a) Executive breaches or neglects the material and substantial duties
that Executive is required to perform under the terms of this Agreement,
including if Executive performs his duties in an incompetent manner, after
written notice of the breach or neglect and thirty (30) days to cure such breach
or neglect;
          (b) The reasonable belief of a majority of the Board of Directors that
Executive has committed a crime of moral turpitude or has entered a plea of nolo
contendere (or similar plea) to a charge of such an offense;
          (c) Executive uses alcohol in an inappropriate manner or any unlawful
controlled substance while performing his duties under this Agreement and such
use materially interferes with the material performance of Executive’s duties
under this Agreement;
          (d) Executive commits any act of criminal fraud, material dishonesty
or misappropriation relating to or involving the Company;
          (e) Executive materially violates a rule(s), regulation(s),
policy(ies) or plan(s) governing Executive performance or express direction(s)
of the Board;
          (f) Executive engages in the unauthorized disclosure of Confidential
Information; or
          (g) Executive acts in a manner that is materially contrary to the best
interest of the Company after he is given written notice of his actions, as well
as 30 days to cure.
          “Change of Control” shall be deemed to have occurred upon the earliest
to occur of the following events:
          (h) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
(including in the Company’s subsidiaries) of the Company and its subsidiaries
taken as a whole, to any “person” (as that term is used in Section 13(d)(3) of
the Exchange Act);
          (i) the adoption of a plan relating to the liquidation or dissolution
of the Company;
          (j) the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that any
“Person” (as that term is used in Section 13(d)(3) of the Exchange Act), becomes
the “Beneficial Owner” (as that term is used in Section

Page 2 of 16



--------------------------------------------------------------------------------



 



13(d)(3) of the Exchange Act), directly or indirectly, of more than 35% of the
Voting Stock of the Company;
          (k) the Company consolidates or merges with or into another Person or
any Person consolidates or merges with or into the Company, in either case under
this clause (D), in one transaction or a series of related transactions in which
immediately after the consummation thereof Persons Beneficially Owning, directly
or indirectly, Voting Stock representing in the aggregate a majority of the
total voting power of the Voting Stock of the Company immediately prior to such
consummation do not Beneficially Own, directly or indirectly, Voting Stock
representing a majority of the total voting power of the Voting Stock of the
Company or the surviving or transferee Person; or
          (l) the first day on which a majority of the members of the Board of
Directors of the Company are not Continuing Directors.
          “Commencement Date” shall have the meaning specified in Section 4
hereof.
          “Confidential Information” shall have the meaning specified in Section
12(b) hereof.
          “Disability” shall mean Executive’s inability, for a period of
thirteen (13) consecutive weeks, or a cumulative period of 120 business days
(i.e., Mondays through Fridays, exclusive of days on which Company is generally
closed for a holiday) out of a consecutive period of twelve (12) months, to
perform the essential duties of Executive’s position, due to a disability as
that term is defined in the American With Disabilities Act.
          “Restricted Area” shall have the meaning specified in Section 12(a)(i)
hereof.
          “Restricted Period A” shall have the meaning specified in Section
12(a) hereof.
          “Restricted Period B” shall have the meaning specified in Section
12(b) hereof.
          “Subsidiary” shall mean any company in which Company owns directly or
indirectly 50% or more of the Voting Stock or 50% or more of the equity; or any
other venture in which it owns either 50% or more of the voting rights or 50% or
more of the equity.
          “Term of Employment” shall mean the period specified in Section 4
hereof as the same may be terminated in accordance with this Agreement.
     2. Employment. Company hereby employs Executive as Chief Executive Officer
and Executive hereby accepts employment by Company for the period and upon the
terms and conditions specified in this Agreement.
     3. Office and Duties.
          (a) Executive shall continue to serve as the President and Chief
Executive Officer of Company. In such capacity, Executive shall render such
services as are necessary and desirable to protect and advance the best
interests of Company, acting, in all instances, under the

Page 3 of 16



--------------------------------------------------------------------------------



 



supervision of and in accordance with the policies set by the Board. As
President and Chief Executive Officer, Executive shall be responsible for
managing the day-to-day operations of the business and shall have the
responsibility and authority, subject to policies set by and with the approval
of the Board, to employ and terminate Executives, sign agreements and otherwise
to implement the policies and directives of the Board, all subject to the
provisions of any operating budget or budgets as may be approved from time to
time by the Board and subject to the By-Laws of the Company. Executive shall
perform any other duties reasonably required by the Board and reasonably related
to his responsibilities as President and Chief Executive Officer.
          (b) Executive may engage in charitable, civic, fraternal, trade and
professional activities that do not interfere with Executive’s obligations to
the Company.
     4. Term. Executive shall be employed by Company for a Term of Employment
(the “Initial Term”), commencing March 13, 2006 (the “Commencement Date”), and
ending on March 12, 2009, unless sooner terminated as hereinafter provided.
However, at the end of the Initial Term on March 12, 2009, the Term of
Employment and this Employment Agreement will be automatically extended for
consecutive one (1) year terms (“Additional Term”) unless not later than thirty
(30) days prior to March 12, 2009, or thirty (30) days prior to any successive
anniversary of that date, either party gives written notice that it does not
wish to extend this Employment Agreement. During any Additional Term, this
Agreement and Executive’s employment can be terminated in accordance with
Sections 7 – 10 below.
     5. Compensation and Benefits.
          (a) For all of the service rendered by Executive to Company, Executive
shall receive Base Compensation at the gross annual rate of $475,000, payable in
installments in accordance with Company’s regular payroll practices in effect
from time to time. The Base Compensation shall be reviewed annually, on or
around the anniversary date of the Commencement Date of this Agreement to
ascertain, in the sole discretion of the Board or the Compensation Committee,
the amount, if at all, the Executive’s Base Compensation should be increased,
but it shall not be decreased.
          (b) In addition to the foregoing compensation, Executive is eligible
to receive an Annual Bonus each fiscal year in an amount, as shall be determined
by a majority of the Board of Directors or the Compensation Committee, in their
sole discretion. The Annual Bonus shall be payable in the Company’s sole
discretion, either in a single lump-sum payment, or in equal monthly
installments beginning no later than ninety (90) days after the end of the
relevant fiscal year. To be eligible for the Annual Bonus, Executive must be
actively employed by the Company on the last day of the relevant fiscal year.
          (c) Executive agrees and acknowledges that his employment and the
other protections and benefits of this Agreement are full, adequate and
sufficient consideration for the restrictions and obligations set forth in
Sections 11 and 12 of this Agreement.

Page 4 of 16



--------------------------------------------------------------------------------



 



     6. Fringe Benefits. As an inducement to Executive to continue employment
hereunder, and in consideration of Executive’s covenants under this Agreement,
Executive shall be eligible to the benefits set forth below (the “Fringe
Benefits”) during the Term of Employment:
          (a) Executive shall be eligible to participate in any health, life,
accident or disability insurance, sick leave or other benefit plans or programs
made available to other similarly situated Executives of Company on terms at
least equal to those available to other similarly situated Executives of Company
as long as the plans and programs are kept in force by Company and provided that
Executive meets the eligibility requirements and other terms, conditions and
restrictions of the respective plans and programs, with the understanding that
the Company will keep in force throughout the Term of this Agreement health,
life, accident and disability insurance and sick leave benefits equal to or
greater than those in effect at the Commencement Date.
          (b) Executive shall be entitled to four (4) weeks paid vacation during
each year, subject to Company’s generally applicable policies relating to
vacations, and excluding standard Company holidays.
          (c) Executive shall be entitled to an automobile leased by the Company
on his behalf or an automobile allowance, consistent with Company policy and
practice. Company shall pay the automobile insurance for one vehicle used by
Executive in connection with his employment by Company.
     7. Disability. If Executive suffers a Disability as that term is defined in
Section 1 herein, the Company may terminate Executive’s employment relationship
with Company at any time thereafter (after the expiration of time periods
described in the definition of “Disability” in Section 1) by giving Executive
thirty (30) days written notice of termination. Thereafter, Company shall have
no obligation to Executive for Base Compensation, Annual Bonus, Fringe Benefits
or any other form of compensation or benefit to Executive, except as otherwise
required by law or by benefit plans provided at Company expense, other than
(a) amounts of Base Compensation accrued through the date of termination,
(b) vested Stock and Stock Options, and (c) reimbursement of appropriately
documented expenses incurred by Executive before the termination of employment,
to the extent that Executive would have been entitled to such reimbursement but
for the termination of employment.
     8. Death. If Executive dies during the Term of Employment, the Term of
Employment and Executive’s employment with Company shall terminate as of the
date of Executive’s death. Company shall have no obligation to Executive or
Executive’s estate for Base Compensation, Annual Bonus, Fringe Benefits or any
other form of compensation or benefit, except as otherwise required by law or by
benefit plans provided at Company expense, other than (a) amounts of Base
Compensation that have accrued through the date of Executive’s death, (b) vested
Stock and Stock Options, and (c) reimbursement of appropriately documented
expenses incurred by Executive before the termination of employment, to the
extent that Executive would have been entitled to such reimbursement but for the
termination of employment.
     9. Termination for Cause. Company may terminate Executive’s employment
relationship with Company at any time for Cause as that term is defined in
Section 1 herein,

Page 5 of 16



--------------------------------------------------------------------------------



 



effective not less than ten (10) days after written notice of such termination.
Upon the effective date of termination of Executive under this Section 9,
Company shall have no obligation to Executive for Base Compensation, Annual
Bonus, Fringe Benefits, or any other form of compensation or benefits other than
(a) amounts of Base Compensation, and vested Stock and Stock Options accrued
through the effective date of termination, and (b) reimbursement of
appropriately documented expenses incurred by Executive before the written
notice of termination of employment, to the extent that Executive would have
been entitled to such reimbursement but for the termination of employment. In
such event, Executive will be entitled to elect to continue participation in any
health, life, accident or disability insurance plans of the Company at
Executive’s expense if plans allow for continuation at no cost to the Company.
     10. Termination without Cause; Termination by Executive upon Change of
Control.
          (a) Company may terminate Executive’s employment relationship with
Company at any time without Cause upon ninety (90) days written notice., in
which case Company shall pay Executive an amount equal to the average of
Executive’s highest three (3) years of Base and Annual Bonus Compensation
multiplied by 2.99, and Executive shall be entitled to receive all vested Stock
and Stock Options (all of which will fully vest upon such termination), so long
as Executive executes and does not revoke a Separation Agreement and General
Release Agreement acceptable to Company which will be substantially in the terms
and form attached hereto as Exhibit “A”. In addition, Executive may terminate
his employment relationship with Company within one (1) year after a Change of
Control, in which case Company shall pay Executive an amount equal to the
average of Executive’s highest three (3) years of Base and Annual Bonus
Compensation multiplied by 2.99, and Executive shall be entitled to receive all
vested Stock and Stock Options (all of which will fully vest upon such
termination), so long as Executive executes and does not revoke a Separation
Agreement and General Release Agreement acceptable to Company which will be
substantially in the terms and form attached hereto as Exhibit “A”. If
Executive’s employment is terminated by the Company at any time within three
months before, or twelve months after the occurrence of a Change in Control
(except for cause), (i) all Stock Options and Restricted Stock granted to
Executive by Company, which pursuant to the terms of the applicable plan vest
upon a Change in Control, shall vest upon the date of Executive’s employment
termination, and shall be exercisable to Executive for ten (10) years thereafter
and (ii) Company shall pay Executive an amount equal to the average of
Executive’s highest three (3) years of Base and Annual Bonus Compensation
multiplied by 2.99, so long as Executive executes and does not revoke a
Separation Agreement and General Release Agreement acceptable to Company which
will be substantially in the terms and form attached hereto as Exhibit “A”.
          (b) Executive may terminate his employment with Company for any or no
reason, upon ninety (90) days written notice. If such notice is provided by
Executive, Employer, in its sole discretion, may waive the notice period or any
portion thereof, with pay (Base Compensation, only) to Executive for the
remaining notice period. Upon termination by Executive of his employment under
the provisions of this Subsection 10(b), the Company shall have no obligation to
Executive for Base Compensation, Annual Bonus, Fringe Benefits or any other form
of compensation or benefits other than (a) amounts of Base Compensation, vested
Stock and Stock Options accrued through the effective date of termination, and
(b)

Page 6 of 16



--------------------------------------------------------------------------------



 



reimbursement of appropriately documented expenses incurred by Executive before
the termination of employment, to the extent that Executive would have been
entitled to such reimbursement but for his termination of his employment.
          (c) Termination of Executive’s employment pursuant to Sections 7
through 10 shall release the Company of all its liabilities and obligations
under this Agreement, except as expressly provided in Sections 7 through 10.
Termination of Executive’s employment pursuant to this Section shall not,
however, release Executive from Executive’s obligations and restrictions as
stated in Sections 11 and 12 of this Agreement.
          (d) Executive shall not be entitled to any payment or benefit under
any Company severance plan other than as reflected herein under Section 10,
practice or policy, if any, in effect at or after the time of Executive’s
termination since this Agreement supersedes all such plans, practices and
policies.
          (e) In the event any amounts payable under this Agreement (and/or
under any other plan, agreement or arrangement by which you are to receive
payments in the nature of compensation from the Company) would constitute
“excess parachute payments,” as that term is defined for purposes of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and
Treasury Regulations promulgated pursuant thereto, you will receive additional
cash payments such that, after payment of all federal, state and local income
taxes and federal excise taxes on the excess parachute payments and on the
additional cash payments made under this paragraph, you will have a net amount
equal to the amount you would have received under the terms of this Agreement
[and/or under any other plan, agreement or arrangement pursuant to which you are
entitled to receive payments in the nature of compensation from the Company]
(but not including the excess parachute gross-up payments payable to you
pursuant to this paragraph) if no portion of such payments and/or benefits were
treated as excess parachute payments for purposes of Code Section 280G.
     11. Company Property. All advertising, sales, manufacturers’ and other
materials or articles or information, including without limitation data
processing reports, computer programs, software, customer information and
records, business records, price lists or information, samples, or any other
materials or data of any kind physically furnished to Executive by Company or
developed by Executive on behalf of Company or at Company’s direction or for
Company’s use or otherwise in connection with Executive’s employment hereunder,
are and shall remain the sole property of Company, including in each case all
copies thereof in any medium, including computer tapes and other forms of
information storage. If Company requests the return of such materials at any
time during or at or after the termination of Executive’s employment, Executive
shall deliver all copies of the same to Company immediately.
     12. Noncompetition, Trade Secrets, Etc. Executive hereby acknowledges that,
during and solely as a result of his employment by Company, Executive has had
and will have access to Confidential Information as that term is defined herein.
In consideration of such special and unique opportunities afforded by Company to
Executive as a result of Executive’s employment and the other benefits referred
to within this Agreement, the Executive hereby agrees as follows:

Page 7 of 16



--------------------------------------------------------------------------------



 



          (a) From the date hereof until twenty-four (24) months following the
termination of Executive’s employment with Company, for any or no reason,
whether initiated by Executive or Company, (“Restricted Period A”);
               (i) Executive shall not, for his own benefit or the benefit of
any third party, directly or indirectly engage in (as a principal, shareholder,
partner, director, officer, agent, Executive, consultant or otherwise) or be
financially interested in any business operating within the United States or
Canada (the “Restricted Area”), which provides consumer convenience services
materially the same as the services Company provides to third parties, or any
other business activities which are materially the same as and which are in
direct competition with the Business, or with any business activities carried on
by Company or being planned by Company, at the time of the termination of
Executive’s employment, or any other business activities which are materially
the same as the Business for any of the Company’s past, present or prospective
clients, customers or accounts; provided however, nothing contained in this
Section 12 shall prevent Executive from holding for investment less than five
percent (5%) of any class of equity securities of a company whose securities are
publicly traded on a national securities exchange or in a national market
system.
               (ii) Induce or attempt to influence any Executive, customer,
independent contractor or supplier of Company to terminate employment or any
other relationship with Company. During the Restricted Period, while Executive
is still employed by the Company, Executive shall not, directly or indirectly,
disclose or otherwise communicate to any of the clients, customers or accounts
of Company, its Affiliates or any Subsidiary thereof that he has been
terminated, is considering terminating or has decided to terminate employment
with Company.
          (b) From the date hereof until twenty-four (24) months following the
termination of Executive’s employment with the Company, for any or no reason,
whether initiated by Executive or Company (“Restricted Period B”), Executive
shall not use for Executive’s personal benefit, or disclose, communicate or
divulge to, or use for the direct or indirect benefit of any person, firm,
association, or company other than Company, any “Confidential Information” which
term shall mean any information regarding the business methods, business
policies, policies, procedures, techniques, research or development projects or
results, historical or projected financial information, budgets, trade secrets,
or other knowledge or processes of or developed by Company or any names and
addresses of customers or clients or any data on or relating to past, present or
prospective Company customers or clients or any other confidential information
relating to or dealing with the business operations or activities of Company,
made known to Executive or learned or acquired by Executive while in the employ
of Company. Confidential Information shall not include (1) information unrelated
to the Company which was lawfully received by Executive free of restriction from
another source having the right to so furnish such Confidential Information; or
(2) information after it has become generally available to the public or to
industry competitors without breach of this Agreement by the Executive; or
(3) information which at the time of disclosure to the Executive was known to
the Executive to be free of restriction as evidenced by documentation from the
Company which the Executive possesses, or (4) information which Company agrees
in writing is free of such restrictions. All memoranda, notes, lists, records,
files, documents and other papers and other

Page 8 of 16



--------------------------------------------------------------------------------



 



like items (and all copies, extracts and summaries thereof) made or compiled by
Executive or made available to Executive concerning the business of Company
shall be Company’s property and shall be delivered to Company promptly upon the
termination of Executive’s employment with Company or at any other time on
request. The foregoing provisions of this Subsection 12(b) shall apply during
and for a period of two (2) years after Executive is an Executive of Company and
shall be in addition to (and not a limitation of) any legally applicable
protections of Company’s interest in confidential information, trade secrets and
the like. At the termination of Executive’s employment with Company, Executive
shall return to Company all copies of Confidential Information in any medium,
including computer tapes and other forms of data storage.
          (c) Any and all writings, inventions, improvements, processes,
procedures and/or techniques which Executive may make, conceive, discover or
develop, either solely or jointly with any other person or persons, at any time
when Executive is an Executive of Company, whether or not during working hours
and whether or not at the request or upon the suggestion of Company, which
relate to or are useful in connection with the Business or with any business now
or hereafter carried on or contemplated by Company, including developments or
expansions of its present fields of operations, shall be the sole and exclusive
property of Company. Executive shall make full disclosure to Company of all such
writings, inventions, improvements, processes, procedures and techniques, and
shall do everything necessary or desirable to vest the absolute title thereto in
Company. Executive shall write and prepare all specifications and procedures
regarding such inventions, improvements, processes, procedures and techniques
and otherwise aid and assist Company so that Company can prepare and present
applications for copyright or Letters Patent therefor and can secure such
copyright or Letters Patent wherever possible, as well as reissues, renewals,
and extensions thereof, and can obtain the record title to such copyright or
patents so that Company shall be the sole and absolute owner thereof in all
countries in which it may desire to have copyright or patent protection.
Executive shall not be entitled to any additional or special compensation or
reimbursement regarding any and all such writings, inventions, improvements,
processes, procedures and techniques.
          (d) Executive acknowledges that the restrictions contained in the
foregoing Subsections in view of the nature of the business in which Company is
engaged, are reasonable and necessary in order to protect the legitimate
interests of Company, that their enforcement will not impose a hardship on
Executive or significantly impair Executive’s ability to earn a livelihood, and
that any violation thereof would result in irreparable injuries to Company.
Executive and Company acknowledge that, in the event either party believes the
other party has violated any of the terms of this Agreement, the other party
shall be entitled to seek from any court of competent jurisdiction, without
attempting arbitration, preliminary and permanent injunctive relief.
          (e) If the Restricted Periods or the Restricted Area specified above
should be adjudged unreasonable in any proceeding, then the period of time shall
be reduced by such amount or the area shall be reduced by the elimination of
such portion or both such reductions shall be made so that such restrictions may
be enforced for such time and in such area as is adjudged to be reasonable. If
Executive violates any of the restrictions contained in the foregoing
Subsections, the relevant Restricted Period shall be extended by a period equal
to the length of time from the commencement of any such violation until such
time as such violation shall be cured by Executive to the satisfaction of
Company. Executive hereby expressly

Page 9 of 16



--------------------------------------------------------------------------------



 



consents to the jurisdiction of any court within the Eastern District of
Pennsylvania for the purpose of seeking a preliminary or permanent injunction as
described above in Section 12(d), and agrees to accept service of process by
certified mail return receipt requested relating to any such proceeding. Company
may supply a copy of Section 12 of this Agreement to any future or prospective
employer of Executive or to any person to whom Executive has supplied
information if Company determines in good faith that there is a reasonable
likelihood that Executive has violated or will violate such Section.
     13. Prior Agreements. Executive represents to Company that there are no
restrictions, agreements or understandings, oral or written, to which Executive
is a party or by which Executive is bound that prevent or make unlawful
Executive’s execution or performance of this Agreement.
     14. Miscellaneous.
          (a) Indulgences, Etc. Neither the failure nor any delay on the part of
either party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.
          (b) Controlling Law. This Agreement and all questions relating to its
validity, interpretation, performance and enforcement (including, without
limitation, provisions concerning limitations of actions), shall be governed by
and construed in accordance with the laws of the Commonwealth of Pennsylvania,
notwithstanding any conflict-of-laws doctrines of such jurisdiction to the
contrary, and without the aid of any canon, custom or rule of law requiring
construction against the draftsman.
          (c) Notices. All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made and received only when personally
delivered, on the day specified for delivery when deposited with a recognized
national or regional courier service for delivery to the intended addressee or
two (2) days following the day when deposited in the United States mails, first
class postage prepaid, addressed as set forth below:

  (i)   If to Executive:
Jeffrey F. Brotman
President & CEO
TRM Corporation
1521 Locust Street, Second Floor
Philadelphia, PA 19102

Page 10 of 16



--------------------------------------------------------------------------------



 



  (ii)   If to Company:
Amy B. Krallman, Esq.
Senior Vice President
TRM Corporation
5208 N.E. 122d Avenue
Portland, OR 97230

     In addition, notice by mail shall be by air mail if posted outside of the
continental United States. Any party may alter the address to which
communications or copies are to be sent by giving notice of such change of
address in conformity with the provisions of this Section for the giving of
notice.
          (d) Binding Nature of Agreement. This Agreement shall be binding upon
Company and shall inure to the benefit of Company, its present and future
Subsidiaries, Affiliates, successors and assigns including any transferee of the
business operation, as a going concern, in which Executive is employed and shall
be binding upon Executive, Executive’s heirs and personal representatives. None
of the rights or obligations of Executive hereunder may be assigned or
delegated, except that in the event of Executive’s death or Disability, any
rights of Executive hereunder shall be transferred to Executive’s estate or
personal representative, as the case may be. Company may assign its rights and
obligations under this Agreement in whole or in part to any one or more
Affiliates or successors, but no such assignment shall relieve Company of its
obligations to Executive if any such assignee fails to perform such obligations.
          (e) Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.
          (f) Provisions Separable. The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.
          (g) Entire Agreement. This Agreement contains the entire understanding
among the parties hereto with respect to the employment of Executive by Company,
and supersedes all prior and contemporaneous agreements and understandings,
inducements or conditions, express or implied, oral or written, except as herein
contained. The express terms hereof control and supersede any course of
performance and/or usage of the trade inconsistent

Page 11 of 16



--------------------------------------------------------------------------------



 



with any of the terms hereof. This Agreement may not be modified or amended
other than by an agreement in writing. Notwithstanding the foregoing, nothing
herein shall limit the application of any generally applicable Company policy,
practice, plan or the terms of any manual or handbook applicable to Company’s
Executives generally, except to the extent the foregoing directly conflict with
this Agreement, in which case the terms of this Agreement shall prevail.
          (h) Section Headings. The Section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.
          (i) Number of Days. Except as otherwise provided herein, for example,
in the context of vacation days, in computing the number of days for purposes of
this Agreement, all days shall be counted, including Saturdays, Sundays and
holidays; provided, however, that if the final day of any time period falls on a
Saturday, Sunday or holiday on which federal banks are or may elect to be
closed, then the final day shall be deemed to be the next day which is not a
Saturday, Sunday or such holiday.
          (j) Gender, Etc. Words used herein, regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context indicates is appropriate.
          (k) Dispute Resolution. In the event of any disagreement of any nature
whatsoever between the parties to this Employment Agreement in any way relating
to this Employment Agreement, except for the ability of the parties to seek a
preliminary or permanent injunction as described above, which need not be
discussed between the parties or arbitrated, the parties shall meet to attempt
to resolve such disagreement. In the event of their failure to do so within
fifteen (15) days or such longer period of time as shall be mutually agreed upon
by the parties, either party may serve notice in writing upon the other party
requesting arbitration, which notice shall specify in reasonable detail the
nature of the dispute. Any arbitration under this Section shall be held in
Philadelphia, Pennsylvania or such other place as shall be mutually agreed to by
the parties, and conducted in accordance with the procedures set forth hereafter
and, to the extent not inconsistent with this Section, in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association in
effect on the date of this Agreement. Company shall have the right and remedy to
ask the arbitrator to require Executive to account for any pay over to Company
all compensation, profits, monies, accruals, increments or other benefits
derived or received by Executive as the result of any transactions constituting
a breach of Section 12, and Executive shall account for and pay over such
amounts to Company upon the arbitrator’s determination thereof.
               (i) Any arbitration under this Section shall be before an
arbitrator who shall be experienced in the area of employment law. The
arbitrator shall be selected by the parties from lists provided by the American
Arbitration Association. The parties agree to exchange all relevant documents
prior to any hearing, and further agree that any dispute over such exchange may
be submitted to the arbitrator for decision, which decision shall be binding on
the parties. The parties further agree to exchange hearing exhibits and
designations of witnesses to be called at the hearing at least ten (10) calendar
days before any hearing as a party may not offer at the hearing as part of its
direct case any witness, evidence or document not so disclosed, unless such
witness(es), evidence or document(s) became available and/or known to the party
who wishes to introduce such witness(es), evidence and/or document(s) within the
ten

Page 12 of 16



--------------------------------------------------------------------------------



 



(10) calendar days prior to the arbitration, and such witness(es), evidence or
document(s) is immediately provided to the arbitrator and the other party, or
unless the evidence is for rebuttal or impeachment purposes and its need was not
anticipated or foreseen before the hearing.
               (ii) Within 60 days of the production of all documents, evidence
and witness list as outlined in the preceding section, the arbitrator shall
conduct the arbitration hearing. Each party will have one day to present its
case, unless, upon request the arbitrator determines that more or less time is
appropriate. Within 30 days of the arbitration hearing, the arbitrator shall
render a decision in writing to each party.
               (iii) Any arbitration award must (i) be rendered in accordance
with applicable law as described in this Employment Agreement and (ii) be set
forth in a written decision which sets forth the reasons (including, without
limitation, the conclusions of fact and/or law) upon which such award is
rendered. Judgment upon an arbitration award may be rendered in any court of
competent jurisdiction or application may be made to any such state or federal
court of competent jurisdiction for judicial acceptance of an order to
enforcement of an arbitration award, as the case may be. Any arbitration award
shall be final and binding on the parties. Once an issue has been arbitrated
pursuant hereto, the decision of the arbitrator shall be res judicata with
respect to such issue.
               (iv) The arbitrator shall have the power to issue subpoenas
compelling testimony and/or the production of documents from any person whether
or not a party hereto, which subpoenas shall be enforceable in all courts of
competent jurisdiction in the Eastern District of Pennsylvania. In addition, the
arbitrator and attorney-of-record shall have the power to request through the
above-mentioned courts of competent jurisdiction the taking of depositions from
any person, not a party or a director, officer, executive, employee or agent of
a party, who cannot be subpoenaed or is unable to attend the arbitration, whose
testimony the arbitrator deems both important and relevant to the resolution of
the issues presented for arbitration.
               (v) The cost of the arbitration and all attorney fees shall be
borne by the parties in such proportion as the arbitrator shall direct, with
such arbitrator to give due consideration to the fault of the parties.
               (vi) Notwithstanding the foregoing, the parties need not
arbitrate any request for preliminary or permanent injunctive relief, such
relief may be brought by either party in any state or federal court in the
Eastern District of Pennsylvania. Such litigation will toll the Restricted
Periods beginning on the alleged date of Executive’s violation until the date
the dispute is resolved.
          (l) Jurisdiction of Courts. Any legal suit, action, claim, proceeding
or investigation arising out of or relating to Sections 11 or 12 of this
Agreement may be instituted in any state or federal court in the Eastern
District of Pennsylvania, and each of the parties hereto waives any objection
which party may now or hereafter have to such venue of any such suit, action,
claim, proceeding or investigation, and irrevocably submits to the jurisdiction
of any such court. Any and all service of process and any other notice in any
such suit, action, claim, proceeding or investigation shall be effective against
any party if given by registered or certified mail, return receipt requested, or
by any other means of mail which requires a signed receipt,

Page 13 of 16



--------------------------------------------------------------------------------



 



postage prepaid, mailed to such party as herein provided. If for any reason such
service of process by mail is ineffective, then Company shall be deemed to have
appointed Jodi T. Plavner, Esquire, Wolf, Block, Schorr and Solis-Cohen LLP,
1650 Arch Street, 22nd Floor, Philadelphia, Pennsylvania 19103, as the
authorized agent of Company to accept and acknowledge, on behalf of Company,
service of any and all process which may be served in any such suit, action,
claim, proceeding or investigation. Nothing herein contained shall be deemed to
affect the right of any party to serve process in any manner permitted by law or
to commence legal proceedings or otherwise proceed against any other party in
any jurisdiction other than Pennsylvania.
          (m) Survival. All provisions of this agreement which by their terms
survive the termination of Executive’s employment with Company, including
without limitation the covenants of Executive set forth in Sections 11 and 12
and the obligations of Company to make any post-termination payments under this
Agreement, shall survive termination of Executive’s employment by Company and
shall remain in full force and effect thereafter in accordance with their terms.
     IN WITNESS WHEREOF, the parties have duly executed and delivered this
Agreement in Philadelphia, Pennsylvania as of the date first above written.

            TRM Corporation
      By:   /s/ Alan D. Schreiber         Name:   Alan D. Schreiber       
Title:   Chairman of the Compensation Committee        Executive
            /s/ Jeffrey F. Brotman       Jeffrey F. Brotman   

Page 14 of 16



--------------------------------------------------------------------------------



 



ATTACHMENT “A”
SAMPLE RELEASE AGREEMENT
     1. In consideration for your General Release and the covenants and
agreements expressed herein and in the Employment Agreement, the Company,
intending to be legally bound, agrees to pay you                      (___)
months of severance and the other severance payments, less taxes and other
deductions required by law, as stated in Section ___ of the attached Employment
Agreement.
     2. In consideration of the receipt of the Company’s payments set forth in
Section ___ of the attached Employment Agreement, you, intending to be legally
bound, agree to release and forever discharge the Company and its related or
affiliated companies and Subsidiaries, and each of their past, present and
future officers, directors, attorneys, employees, executives, owners and agents,
and their respective successors and assigns (collectively, the “Releasees”),
jointly and severally, from any and all actions, complaints, charges, causes of
action, lawsuits or claims of any kind (collectively, “Claims”), known or
unknown, which you, your heirs, agents, successors or assigns ever had, now have
or hereafter may have against the Releasees arising heretofore out of any
matter, occurrence or event existing or occurring prior to the execution hereof,
including, without limitation: any claims relating to or arising out of your
employment with and/or termination of employment by the Company and/or any of
its related and/or affiliated companies or Subsidiaries; any claims for unpaid
or withheld wages, severance, benefits, bonuses, commissions and/or other
compensation of any kind; any claims for attorneys’ fees, costs or expenses; any
claims of discrimination and/or harassment based on age, sex, race, religion,
color, creed, disability, handicap, citizenship, national origin, ancestry,
sexual preference or orientation, or any other factor prohibited by Federal,
State or Local law (such as the Age Discrimination in Employment Act, 29 U.S.C.
§ 621 et seq., Title VII of the Civil Rights Act of 1964, as amended, the
Americans with Disabilities Act, the Pennsylvania Human Relations Act) any
claims for retaliation and/or any whistleblower claims; and/or any other
statutory or common law claims, now existing or hereinafter recognized,
including, but not limited to, breach of contract, libel, slander, fraud,
wrongful discharge, promissory estoppel, equitable estoppel and
misrepresentation.
     3. The General Release does not apply to any claims to enforce this Release
Agreement or to any claims arising out of any matter, occurrence or event
occurring after the execution of this Release Agreement.
     4. You acknowledge and agree that the Company’s payment under Section 1
above is not required by any policy or plan and constitutes adequate
consideration to support this Release Agreement, as well as your covenants and
agreements within the Employment Agreement.
     5. You agree and represent that:
          (a) You have read carefully the terms of this Release Agreement;
          (b) You have had an opportunity to and have been encouraged to review
this Release Agreement with an attorney;

Page15 of 16



--------------------------------------------------------------------------------



 



          (c) You understand the meaning and effect of the terms of this Release
Agreement;
          (d) You were given as much time as you needed to determine whether you
wished to enter into this Release Agreement;
          (e) The entry into and execution of this Release Agreement is your own
free and voluntary act without compulsion of any kind;
          (f) No promise or inducement not expressed herein has been made to
you; and
          (g) You have adequate information to make a knowing and voluntary
waiver.
     6. After delivering a signed copy of this Release Agreement to the Company,
attention of the undersigned, you may revoke such acceptance by delivering a
letter of revocation to the Company, attention of the undersigned, within seven
(7) days thereafter (the “Revocation Period”). This Release Agreement shall
become effective on the day following the expiration of the Revocation Period if
you have not exercised the revocation right as indicated in the preceding
sentence. If you exercise the revocation right, neither you nor the Company
shall have any obligation hereunder.
*       *      *
     If you agree with the terms set forth above, please sign this Agreement
indicating that you understand, agree with and intend to be bound by such terms.
     We wish you the best in the future.

              Sincerely,
 
       
 
  By:    
 
       
 
  Dated:    
 
       

     
UNDERSTOOD AND AGREED,
   
INTENDING TO BE LEGALLY BOUND:
   
 
           
 
         
Date
     
 
         
Witness
   

Page 16 of 16